TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00576-CV


       Steven Leon Wiley, Phillip Craig Wiley, and Shannon Lynn Wiley, Appellants

                                              v.

                    McLane Company, Inc. and Transco Inc., Appellees




                FROM THE 146TH DISTRICT COURT OF BELL COUNTY
      NO. 298,646-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants Steven Leon Wiley, Phillip Craig Wiley, and Shannon Lynn Wiley

have filed an unopposed motion to dismiss this appeal. We grant appellants’ motion and dismiss

the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed on Appellants’ Motion

Filed: November 13, 2019